Case 3:18-cv-01332-BJD-PDB Document 65 Filed 09/16/19 Page 1 of 5 PagelD 549

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
LORINE GAINES,
Plaintiffs,
v. Case No.: 3:18-cv-1332-J-39PDB
JULIE JONES, et al.,

Defendants.
/

AMENDED
CASE MANAGEMENT AND SCHEDULING ORDER

The Court having granted the parties’ Second Joint Motion to Extend Case

Management Deadlines (Doc. 61), it is hereby

 

 

 

ORDERED:

1. The following deadlines and settings shall now apply:
Service of Defendant's Expert Reports: February 27, 2020
Discovery Deadline: April 2, 2020
Dispositive and Daubert Motions Deadline: May 4, 2020

(Response to dispositive motions due 21 days after
service unless otherwise ordered)

 

 

Conduct Mediation hearing by: July 17, 2020
Mediator: Terrance E. Schmidt, Esq.
501 Riverside Avenue,
Suite #903

Jacksonville, FL 32202
(904) 398-1818

 

Motions In Limine: August 12, 2020

 

 

 

 

 

Responses to Motions In Limine: August 19, 2020

 
Case 3:18-cv-01332-BJD-PDB Document 65 Filed 09/16/19 Page 2 of 5 PagelD 550

 

 

 

 

All other Motions: August 19, 2020

Filing of Pretrial Statement: August 19, 2020

Final Pretrial Conference: August 26, 2020
10:00 AM
Courtroom 12C

Trial Term Begins: September 8, 2020
9:00 A.M.

Courtroom 12C
(Jury - 6 days)

 

 

 

 

2. With respect to discovery matters, the date set forth above is the final date
discovery shall be completed. All requests and motions pertaining to discovery shall be
filed promptly so that the discovery desired will be due prior to the completion date.
Specifically, motions to compel brought pursuant to Rule 37 must be filed no later than
the close of discovery. The parties should be aware that a stipulation to the continuance
of discovery anticipates no discovery disputes. Therefore, this Court will not hear
discovery disputes arising during the stipulated continuance. The parties are further
advised that any extension of discovery will not result in an extension of the dispositive
motion filing deadline or other pretrial or trial dates except upon order of the Court. If
promptly raised, the deadline for amending pleadings is subject to extension based on
new discovery or other good cause.

3. The parties are reminded of their obligation to comply with the redaction
requirements set forth in Fed.R.Civ.P. 5.2.

4. Pursuant to Local Rule 3.01(a), any motion and memorandum in support
must be in a single document not to exceed 25 pages absent leave of Court. Responses
to motions may not exceed 20 pages absent leave of Court. In summary judgment
practice, the combined motion and memorandum (including any "Statement of

Undisputed Facts") must be filed as one document and may not exceed 25 pages without

-2-
Case 3:18-cv-01332-BJD-PDB Document 65 Filed 09/16/19 Page 3 of 5 PagelD 551

permission of the Court. Please deliver a courtesy copy of all dispositive and Daubert
motions and responses, including copies of all relevant exhibits and depositions, to the
chambers of the undersigned.

5. Except as otherwise ordered, the parties are directed to meet the pretrial
disclosure requirements in Fed.R.Civ.P. 26(a)(3) and to timely adhere to all requirements
in Local Rule 3.06 concerning Final Pretrial Procedures. While counsel for the Plaintiff
shall be responsible for initiating the pretrial compliance process, all parties are
responsible for assuring its timely completion.

6. A pretrial statement in compliance with Local Rule 3.06 shall be filed with
the Clerk on or before the date noted in this Order with two courtesy copies to be provided
to the Court. The parties are required to identify the depositions to be read at trial in the
pretrial statement but are not required to designate the pages of depositions to be read
at trial until a date to be established by the Court at the final pretrial conference.

7. The final pretrial conference and trial will be held in Courtroom 12C, 12th
Floor, United States Courthouse, 300 North Hogan Street, Jacksonville, Florida. The
pretrial conference shall be attended by counsel who will act as lead counsel and who
are vested with full authority to make and solicit disclosures and agreements touching on
all matters pertaining to the trial. Arguments on Motions In Limine, if allowed, will be
heard at the Final Pretrial Conference.

8. Unless otherwise ordered by the Court, no later than five days before the
trial term set forth above, the parties shall file with the Clerk of Court the following (and,
as to each of the following, provide directly to Chambers, Suite 11-400, by mail or hand

delivery two (2) copies marked “Judge’s Chambers Copy”):
Case 3:18-cv-01332-BJD-PDB Document 65 Filed 09/16/19 Page 4 of 5 PagelD 552

(a) Each side shall file a Trial Brief, with citations of authorities and arguments
specifically addressing all significant disputed issues of law likely to arise at
trial: and either (b) or (c) below, as appropriate.

(b) If case is a jury trial, the following:

(1) A concise (one paragraph preferably) joint or stipulated statement of
the nature of the action to be used solely for purpose of providing a
basic explanation of the case to the jury venire at the commencement
of jury selection process:

(2) Proposed Voir Dire (the Court will conduct the jury voir dire and, in
addition to the usual more general questions, will, without initiation by
counsel, ask more particular questions suggested by the nature of the
case; counsel should, therefore, be selective in the jury questions
submitted to the Court for consideration); and

(3) A Proposed Verdict Form and complete set of all written Proposed
Jury Instructions. (The Court will expect counsel to give their best
efforts, cooperatively, in the production of a joint set of instructions and
verdict form, the format of which the Court will discuss at the pretrial
conference.)

(c) Ifcase is a non-jury trial, Proposed Findings of Fact and Conclusions of

Law (each shall be separately stated in numbered paragraphs; Findings of
Fact shall contain a detailed listing of the relevant material facts the party
intends to prove, in a simple, narrative form; Conclusions of Law shall contain
a full exposition of the legal theories relied upon by counsel).

9, The parties are advised (and should advise their witnesses) that photo
identification is required to enter the United States Courthouse. Although cell phones,
laptop computers, and similar electronic devices generally are not permitted in the
building, attorneys may bring those items with them upon presentation to Court Security
Officers of proof of membership in The Florida Bar or an Order of special admission pro

hac vice.'

 

1 Cell phones must be turned off while in the courtroom.

-4-
Case 3:18-cv-01332-BJD-PDB Document 65 Filed 09/16/19 Page 5 of 5 PagelD 553

10. In the event that the dates set herein for final pretrial conference and/or trial
are continued or otherwise modified, the remaining provisions of this Order shall remain
in full force and effect.

11. THE COURT HAS DONE EVERYTHING POSSIBLE TO SET
APPROPRIATE DEADLINES FOR THIS CASE. THE PARTIES SHOULD PROCEED
ACCORDINGLY. DO NOT ASSUME THAT THE COURT WILL EXTEND THESE
DEADLINES.

MEDIATION ORDER

This case is referred to the mediator listed above pursuant to Chapter Nine of the
Local Rules. Counsel for Plaintiff is designated as lead counsel to be responsible for
coordinating a mutually agreeable mediation date and for filing a notice advising the Court
of the date selected for mediation. If Plaintiff is proceeding pro se, counsel for Defendant
shall undertake the responsibility for coordinating a mutually agreeable mediation date
and for filing the notice. The mediation conference shall be completed by the date set
forth above. Absent agreement otherwise by the parties or order of the Court, the cost of
the mediator’s services shall be borne equally by the parties.

th
DONE and ORDERED in Jacksonville, Florida this \© day of September, 2019.

BRIAN J. DAVIS

United States District Judge
Copies furnished to:
All counsel of record

Unrepresented parties (if any)
Mediator

ap
